DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 3, 8, 9, 12, 15, and 20 were amended in the response filed on 4/15/2021.  Claims 1-20 are currently pending and under examination.  
Response to Amendment
The drawings and amendments to the specification were received on 4/15/2021.  These drawings and amendments are acceptable, therefore the objection to the specification is withdrawn (see p. 2 of the OA dated 10/15/2020).  
The Applicant's amendments, dated 4/15/2021, are sufficient to overcome the objection(s) to claim 12 (see p. 3 of the OA dated 10/15/2020).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 4/15/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 3, 8, 9, and 20 (see p. 3-4 of the OA dated 10/15/2020).
The Applicant's amendments and arguments, dated 4/15/2021 (see p. 9-13), with respect to the 35 USC 103 rejection(s) of claims 1-5 and 11-18 as being anticipated by/unpatentable over WO 2016/201181 in view of Zhang (“Catalytic dehydration of ethyl lactate over HZSM-5 modified with a transition metal” Huaxue Fanying Gongchen Yu Gongyi, vol. 25, issue 6, 2009, p. 571-575) and US 2013/0157328 (see p. 4-10 of the OA dated 10/15/2020) have been fully considered and are found to be persuasive.  The Applicant arguments against the references, as supported by the experiments in the 
Allowable Subject Matter
Claims 1-20 are allowed for the reasons set forth above which distinguish the instantly claimed process from the closest prior art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622